IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT KNOXVILLE            FILED
                          MARCH 1999 SESSION
                                                        May 5, 1999

                                                    Cecil Crowson, Jr.
HUBERT J. ROBBINS,                 )                Appellate C ourt Clerk
                                           C.C.A. 03C01-9808-CR-00285
                                   )       MORGAN COUNTY CIRCUIT
                                   )
            Appellant,             )       Hon. E. Eugene Eblen, Judge
                                   )
vs.                                )       (HABEAS CORPUS)
                                   )       No. 8503
DAVID G. MILLS, Warden,            )
                                   )
            Appellee.              )



FOR THE APPELLANT:                         FOR THE APPELLEE:


HUBERT J. ROBBINS, pro se                  PAUL G. SUMMERS
P.O. Box 1000                              Attorney General & Reporter
Petros, TN 37845
                                           ELLEN H. POLLACK
                                           Assistant Attorney General
                                           425 Fifth Avenue North
                                           2nd Floor, Cordell Hull Bldg.
                                           Nashville, TN 37243

                                           J. SCOTT McCLUEN
                                           District Attorney General

                                           FRANK A. HARVEY
                                           Assistant District Attorney
                                           P.O. Box 703
                                           Kingston, TN 37763
OPINION FILED:_______________


AFFIRMED



CORNELIA A. CLARK
Special Judge
                                     OPINION

       The appellant, Hubert J. Robbins, an inmate at Brushy Mountain State

Prison, appeals the Morgan County Circuit Court’s summary dismissal of his

pro se petition for writ of habeas corpus. The trial court granted the state’s

motions to dismiss the petition without the appointment of counsel or an

evidentiary hearing. Upon review, we affirm the judgment of the trial court.

       On February 19, 1985, while represented by two appointed counsel,

defendant entered pleas of guilty to first degree felony murder, assault with

intent to commit first degree murder with serious bodily injury, armed robbery,

and concealing stolen property. He was sentenced to serve three life

sentences and one five-year sentence. Two of the life sentences were to be

served concurrent to one another and were consecutive to the third life

sentence. The five-year sentence also was concurrent. No appeal was taken.

Soon thereafter appellant filed a petition for post-conviction relief. In

November 1986 this court affirmed the trial court’s denial of the post-conviction

petition. See Hubert J. Robbins v. State, Sevier County, No. 74 (Tenn. Crim.

App., November 13, 1986).

       The instant petition for writ of habeas corpus was filed May 28, 1998.

The instant petition asserts five general issues:

       1.     involuntariness of the 1985 guilty pleas;

       2.     erroneous sentencing because of failure to consider proper

              mitigating factors;

       3.     failure to conduct a competency hearing to determine appellant’s

              sanity;

       4.     ineffective assistance of counsel; and

       5.     violation of double jeopardy principles by erroneous conviction of

              both armed robbery and assault with intent to commit first degree

              murder.



                                         2
The state’s motions1 to dismiss were granted by order entered July 24, 1998.

       It has long been established that the remedy of habeas corpus is limited in scope

as well as relief. Archer v. State, 851 S.W.2d 157, 161-62 (Tenn. 1993); Passarella v.

State, 891 S.W.2d 619, 626 (Tenn. Crim. App.), per. app. denied (Tenn. 1994). In

criminal cases, this remedy is available only if (1) the original judgment of conviction

is void or (2) the sentence has expired. Passarella, 891 S.W. 2d at 626. If the petition

fails to establish one of these grounds for relief, the trial court may dismiss the action

without an evidentiary hearing. Id. at 628. In this case the judgments of conviction are

not void on their faces and have not expired.

       The grounds for relief asserted here are cognizable, if at all, in a post-conviction

action, not an action for habeas corpus. Such a petition would have to be filed in the

county where the judgment of conviction was entered. Tenn. Code Ann. §40-30-

204(a). Judgment in this case was rendered in Sevier County, and this petition was

filed in Morgan County. Accordingly, the trial court did not err by failing to treat the

application as one for post-conviction relief.

       Furthermore, the statute of limitations for filing a petition for post-conviction

relief has expired. Tenn. Code Ann. §40-30-202(a). Defendant pled guilty in 1985.

He had three years from July 1, 1986 to file a petition for post-conviction relief. Tenn.

Code Ann. §40-30-102 (repealed 1995). He did not file the present petition until May

1998. His petition is time-barred.

       Finally, because appellant has previously filed a petition for post-conviction

relief, his claims have been previously determined or waived. Tenn. Code Ann. §40-

30-206(g) and (h). He makes no allegation that would entitle him to reopen his original

petition under Tenn. Code Ann. §40-30-217. He is not entitled to relief.

       Accordingly, the judgment of the trial court dismissing the petition is affirmed.



                                                 ___________________________
                                                 CORNELIA A. CLARK
                                                 SPECIAL JUDGE



1
 Motions to dismiss were filed by the District Attorney General on June 10, 1998, and
by the Attorney General on June 24, 1998.

                                             3
CONCUR:



____________________________
GARY R. WADE
JUDGE



____________________________
NORMA M. OGLE
JUDGE




                              4
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE

                         MARCH 1999 SESSION


HUBERT J. ROBBINS,                )    C.C.A. 03C01-9808-CR-00285
                                  )    MORGAN COUNTY CIRCUIT
                                  )
            Appellant,            )    Hon. E. Eugene Eblen, Judge
                                  )
vs.                                      )      (HABEAS CORPUS)
                                         )      No. 8503
DAVID G. MILLS, Warden,                  )
                                         )
             Appellee.                   )



                                  JUDGMENT

       Came the appellant, Hubert J. Robbins, pro se and also came the
attorney general on behalf of the State, and this case was heard on the record
on appeal from the Circuit Court of Morgan County; and upon consideration
thereof, this court is of the opinion that there is no reversible error in the
judgment of the trial court.

       Our opinion is hereby incorporated in this judgment as if set out
verbatim.

        It is, therefore, ordered and adjudged by this court that the judgment of
the trial court is AFFIRMED, and the case is remanded to the Circuit Court of
Morgan County for execution of the judgment of that court and for collection of
costs accrued below.

      It appears that the appellant is indigent. Costs of this appeal will be
paid by the State of Tennessee.

                                         PER CURIAM

                                         Gary R. Wade, Judge
                                         Norma M. Ogle, Judge
                                         Cornelia A. Clark, Special Judge